Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Supplement to the Prospectuses and Summary Prospectuses Dated December 28, 2012 Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Manager William Coleman, Portfolio Manager. He has managed the Fund since October 2013. Prospectus Text Changes The following replaces similar text for the S&P Small-Cap 600 Index Funds under the heading Investment Advisor: William Coleman, Portfolio Manager. He has worked in investment management since joining Vanguard in 2006 and has managed the S&P Small-Cap 600 Index, S&P Small-Cap 600 Value Index, and S&P Small-Cap 600 Growth Index Funds since October 2013. Education: B.S., Kings College; M.S., Saint Josephs University. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 3340 102013 Vanguard Admiral Funds ® Supplement to the Statement of Additional Information Dated December 28, 2012 Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under 1. Other Accounts Managed is revised to indicate that Michael A. Johnson manages Vanguard S&P 500 Value Index and S&P 500 Growth Index Funds; Christine D. Franquin manages Vanguard S&P Mid-Cap 400 Index, S&P Mid-Cap 400 Value Index, and S&P Mid-Cap 400 Growth Index Funds; and William Coleman manages Vanguard S&P Small-Cap 600 Index, S&P Small-Cap 600 Value Index, and S&P Small-Cap 600 Growth Index Funds. As of September 30, 2013, Mr. Johnson managed five other registered investment companies with total assets of $8.2 billion, two other pooled investment vehicles with total assets of $2.3 billion, and one other account with total assets of $208.3 million (none of which had advisory fees based on account performance). As of September 30, 2013, Ms. Franquin managed all or a portion of 12 other registered investment companies with total assets of $38 billion, one other pooled investment vehicle with total assets of $8.1 billion, and two other accounts with total assets of $5.5 billion (none of which had advisory fees based on account performance). As of September 30, 2013, Mr. Coleman co-managed 18 other registered investment companies with total assets of $201 billion, managed one other pooled investment vehicle with total assets of $659.5 million, and managed one other account with total assets of $209 million (none of which had advisory fees based on account performance). As of September 30, 2013, the named portfolio managers did not own any shares of the above-named Funds that they manage. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 3340B 102013
